UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-52687 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification No.) 10497 Town and Country Way, Suite 820, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (832) 436-1832 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo As ofMarch 22, 2011, there were 48,668,520 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 23 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ALAMO ENERGY CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS January 31 April 30 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and deposits Total current assets Property and equipment Oil and gas properties - Proved Unproved Office furniture and equipment - Less: accumulated depreciation and amortization ) ) Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses Accrued interest Total current liabilities Senior secured convertible promissory notes, net of discount of 922,661 and $808,956 respectively Total liabilities Stockholders' equity (deficit) Common stock, $0.001 par value, 975,000,000 shares authorized, 48,668,520 and 48,668,520 issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) during exploration stage ) ) Total stockholders' equity Total liabilities and stockholder's equity $ $ The accompanying notes to the financial statements are an integral part of these statements. 3 ALAMO ENERGY CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2011 AND FOR THE PERIOD OF INCEPTION (SEPTEMBER 1, 2009) THROUGH JANUARY 31, 2011 (UNAUDITED) Three Months Ended January 31, Three Months Ended January 31, Nine Months Ended January 31, Inception (September 1, 2009) through January 31, Inception (September 1, 2009) through January 31, Oil Revenues $ Operating costs and expenses Lease operating Production costs Depreciation, depletion and amortization Wage related expenses Profesional fees General administrative Total operatingcosts andexpenses Loss from operations ) Other income (expense): Interest expense ) Interest expense, debt discount amortization ) Other income (expense), net ) Net loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted Net loss per share - basic and diluted $ The accompanying notes to the financial statements are an integral part of these statements. 4 ALAMO ENERGY CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THENINE MONTHS ENDED JANUARY 31, 2011 AND FOR THE PERIOD OF INCEPTION (SEPTEMBER 1, 2009) THROUGH JANUARY 31, 2011 (UNAUDITED) Nine Months Ended January 31, 2011 Inception (September 1, 2009) through January 31, 2010 Inception (September 1, 2009) through January 31, 2011 Cash used in operating activities: Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Additional paid-in capital in exchange for facilities provided by related party Depreciation, depletion and amortization - Accretion of debt discount Changes in operating assets and liabilities (Increase)in accounts receivable ) ) ) (Increase) in prepaid expenses ) ) ) Increase in accounts payable ) Increase in accured interest Net cash used in operatingactivities ) ) ) Cash used in investing activites Purchase of shares for cancellation - reverse merger ) Purchase of property and equipment ) - ) Purchase of oil and gas properties ) - ) Net cash used in investing activities ) ) ) Cash from financing activities: Proceeds from convertible promissory notes Net cash from financing activities Net increase (decrease) in cash ) Cash, beginning of period - - Cash, end of period $ $ Supplemental disclosures: Income taxes paid $
